Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7, 10-16 and 18-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claim 1, the prior art on record fails to teach a service enabler architecture layer (SEAL) location management server (SLM-S)  for managing a subscription over a session initiation protocol (SIP}, the method comprising: receiving, from a vertical application layer (VAL) server, a first SIP message requesting a creation of the subscription to subscribe location information over the SIP, transmitting, to the VAL server, a response message in response to receiving the first SIP message; generating subscription identifier (ID) information specifying a unique subscription ID for identifying the subscription, and transmitting, to the VAL server, a second SIP message including the subscription ID information, and wherein the first SIP message comprises expiry time information specifying an expiry time for the subscription and time interval information specifying a time between two consecutive notifications for the subscription, the expiry time information being associated with a subscription expiry timer of the SLM-S and the time interval information being associated with a notification interval timer of the SLM-S in combination with all the element in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 10 and 18 are allowed for similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444                                                                                                                                                                                                        8/22